DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is presented for examination.
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		       Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/813,086 (i.e., now U.S. Patent No. 11,277,156, issued 03/15, 2022. 
                                           Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,587,290.  

Claim 1 of the instant application is compared with claim 1 of the U.S. patent No. ‘290’ in the following table (highlighting is used to indicate conflicting limitations)

Instant Application No. 17/592,119
U.S. Patent No. 10,587,290
1. A method of operation of a transmitting node in a wireless system, comprising: 


5performing polar encoding of a set of K information bits in accordance with a polar sequence of length NB to thereby generate NB coded bits; 


interleaving the coded bits to thereby provide an interleaved coded bit sequence; 








storing the interleaved coded bit sequence into a circular buffer of length 10N; 






and extracting N coded bits for transmission from the circular buffer.
1. A method of operation of a transmitting node in a wireless system, comprising: 


performing polar encoding of a set of K information bits in accordance with a polar sequence of length N.sub.B to thereby generate N.sub.B coded bits;


 interleaving the coded bits to thereby provide an interleaved coded bit sequence, wherein interleaving the coded bits comprises adaptively interleaving the coded bits based on one or more link parameters and/or one or more system parameters such that the coded bits are ordered in the interleaved coded bit sequence according to a ranking; 

storing the interleaved coded bit sequence into a circular buffer of length N.sub.B, wherein the coded bits are stored in an order of decreasing ranking in the circular buffer; 



and extracting N coded bits for transmission from the circular buffer consecutively in an order of decreasing ranking.





Rationales: 
Although the claim at issue are not identical, they are not patentably distinct from each other because claim 1 of the U.S. patent No. ‘290’ contains every element of claim 1 of the instant application. Further, the instant application of claim 1 is broader version of claim 1 issued in U.S. patent ‘290’ and several limitations in the patented U.S. patent ‘290’ of claim 1 may be considered as defining a broader genus version of the species defined in claim 1 of U.S. patent ‘290’. 


"A latter patent claim is not patentably distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225USPQ at 651 (affirming a holding of obvious-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obvious-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Humans are a species of the animal genus. Our case law firmly establishes that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim. In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016(Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616(Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775,782, 227 USPQ 773,779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982)." ELI LILLY AND COMPANY v BARB LABORATORIES, INC., United States Court of Appeals for the Federal.

                                   Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shen et al. “hereinafter as Shen” (U.S. PN: 10,148,289) in view of Shen et al. “hereinafter as Shen” (U.S. PN: 10,374,753).

	As per claim 1:
                                                              
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shen et al. “hereinafter as Shen” (U.S. PN: 10,148,289) in view of Shen et al. “hereinafter as Shen” (U.S. PN: 10/374,753). Shen ‘289’ substantially teaches a method of operation of a transmitting node in 4 wireless system, comprising (see col. 4, lines 29-37, col 8, lines 51-67 to col &, lines 1-6) performing polar encoding of a set of K information bits in accordance with a polar sequence of length Ne to thereby generate NB coded bits (see col. 11, lines 26-67 to col. 10, lines 1-51 and col 11, lines 28-38), interleaving the coded bits to thereby provide an interleaved coded bit sequence (see col. 3, lines 21-28, col. 9, lines 14-19 and col. 12, lines 11-18). However, Shen ‘289’ does not explicitly teach storing the interleaved coded bit sequence into a circular buffer of length NB; and extracting N coded bits for transmission from the circular buffer. Shen ‘753’, in an analogous art, teaches storing the interleaved coded bit sequence into a circular butter of length Ne: and extracting N coded bits for transmission from the circular buffer (see col. 10 lines 60-67 to col. to col.1, lines 1-7 and col. 16, lines 36-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shen ‘289’ with the teachings of Shen “753” by including the use of circular buffer for storing the interleaved bit sequences. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that by using circular buffer to store the interleaved bit sequences would minimize consumption of space processing power or resource consumption. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112